DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending and have been examined in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 11-15 & 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 6,431,267 B1 to Tanaka in view of US Patent Number 3,915,548 to Opittek.


a fan unit configured to produce a hot air flow at an inner side of the windshield (Tanaka: Figure 2b; Abstract).
Tanaka does not teach an at least predominantly transparent partition unit which, in a shielding position, is secured in the vehicle in a manner arranged in a longitudinal vehicle direction between at least a predominant portion of the windshield and an inner region provided for passengers, whereby the hot air flow is guided at least partially in a heating region between the windshield and the partition unit, and wherein the partition unit in the shielding position is angled vehicle rearward extending straight from a top edge to a bottom edge of the transparent unit such that the transparent unit extends away from the windshield.
However, Opittek teaches an at least predominantly transparent partition unit which, in a shielding position, is secured in the vehicle in a manner arranged in a longitudinal vehicle direction between at least a predominant portion of the windshield and an inner region provided for passengers, whereby in combination with Tanaka, the hot air flow is guided at least partially in a heating region between the windshield and the partition unit, and wherein the partition unit in the shielding position is angled vehicle rearward extending straight from a top edge to a bottom edge of the transparent unit such that the transparent unit extends away from the windshield (Opittek: Figure 20, Item 20a is transparent shield that would in combination direct the hot air going up along the windshield as 20a contacts all around till the bottom flat surface and slopes backward).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Tanaka by adding a heads-up display, as taught by Opittek, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Tanaka with these aforementioned teachings of Opittek with the motivation of providing a better driving experience by being able to see both the controls and the road at the same time.

B) As per Claims 2 & 12, Tanaka in view of Opittek teaches that the partition unit abuts at least one of a vertical vehicle direction and a transverse vehicle direction at both sides against a vehicle inner face (Opittek: Figure 20, Item 20a, abuts top of vehicle).

C) As per Claims 3 & 13, Tanaka in view of Opittek teaches that at least one ventilation opening formed between the partition unit and a vehicle interior to discharge hot air from the heating region into the inner region (Opittek: Figure 20, only opening is below Item 20a between partition and vehicle inside).

D) As per Claims 4 & 14, Tanaka in view of Opittek teaches that the at least one ventilation opening is constructed at an edge side of the partition unit between the partition unit and an adjacent vehicle inner face (Opittek: Figure 20, only opening is below Item 20a between partition and vehicle inside).

E) As per Claims 5 & 15, Tanaka in view of Opittek teaches that the at least one ventilation opening is limited to a lower region of the partition unit (Opittek: Figure 20, only opening is below Item 20a).

F) As per Claims 7 & 17, Tanaka in view of Opittek teaches that at least one air channel formed to direct hot air from the heating region into a foot space of the vehicle (Tanaka: Figure 2b, Item 36).

G) As per Claims 8 & 18, Tanaka in view of Opittek teaches that the partition unit has a projection face for an HUD unit (Opittek: Figure 20).


Claims 1, 3, 6, 9-11, 13, 16 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 5,957,770 to Boyer in view of US Patent Number 7,322,632 B1 to Marszlek.

A) As per Claims 1 & 11, Boyer teaches a heating system for a windshield of a vehicle (Boyer: Figure 1), comprising: 
a fan unit configured to produce a hot air flow at an inner side of the windshield (Boyer: defrost system from Item 14); and 

Boyer does not teach that the partition unit is at least predominantly transparent, the partition unit is angled vehicle rearward extending straight from a top edge to a bottom edge of the transparent unit such that the transparent unit extends away from the windshield.
However, Marszlek teaches a partition unit is at least predominantly transparent (Marszlek: Figure 1, Item 80 is transparent), the partition unit is angled vehicle rearward extending straight from a top edge to a bottom edge of the transparent unit such that the transparent unit extends away from the windshield (Marszlek: best shown in Figure 10, Item 40 is angled rearward).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Boyer by making the partition at least partially transparent, as taught by Marszlek, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Boyer with these aforementioned teachings of Marszlek with the motivation of reducing the amount of space blocking the drivers view.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Boyer by making the partition extend rearward, as taught by Marszlek, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Boyer with these aforementioned teachings of Marszlek since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the rearward angled partition of Marszlek for the straight partition of Boyer. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.



C) As per Claims 6 & 16, Boyer in view of Marszlek teaches that the at least one ventilation opening comprises two ventilation openings formed in a transverse vehicle direction at both sides of the partition unit to direct hot air in a direction toward side windows of the vehicle (Boyer: Figure 1, openings around periphery of Item 12 around Items 28 & 30 including sides).

D) As per Claims 9 & 19, Boyer in view of Marszlek teaches that at least one resilient seal arranged at an edge side of the partition unit in order to produce an air-tight connection to an adjacent vehicle inner face (Boyer: Figure 2, Item 28 are suction cups that produce air-tight connection are arranged at edge of partition unit).

E) As per Claims 10 & 20, Boyer in view of Marszlek teaches that the partition unit is configured to be arranged in a storage position below a vehicle roof (Boyer: Figure 1, Item 12 is below roof).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762